Informal or Non-Responsive Amendment after Examiner Action
The reply filed on 07/29/2021 is not fully responsive to the prior Office action and non-compliant because of the following omission(s) or matter(s):  
From the amendment filed 07/29/2021, claims 16-26 were newly submitted directed to a hard coating sheet.  Previously submitted Claims 1-9, 10, and 12-13 which included Claims 1-9 directed to a hard coating resin composition and which included withdrawn claims 10, 12-13 directed to a hard coating produced by curing the hard coating resin composition were cancelled.  
The restriction requirement of 3/16/2020 restricted the pending Claims 1-15 into Group I, Claims 1-9 directed to a hard coating resin composition; Group II, Claims 10-14 directed to a hard coating sheet; and Group III, Claim 15 directed to a display device.  In Applicants’ response of 05/14/2020 to the Restriction Requirement, Applicants elected Claims 1-9 drawn to a hard coating resin composition, where the election was with traverse without any argument or evidence to support the traverse.  Applicants also amended Claims 10 and 12-13 from a hard coating sheet to a hard coating and indicated that the claims were withdrawn.   
Applicants received an action on the merits for the originally elected invention of claims 1-9 of the hard coating resin composition in the Office Action dated 07/23/2020, therefore, applicants have received an action on the merits for the originally presented invention, which invention has been constructively elected by original presentation for prosecution on the merits.  Amended Claims 10 and 12-13 were still classified in CPC C09D4/06, and, therefore still part of Group II claims of the Restriction Requirement of 3/16/2020.  Now newly submitted claims 16-26 are directed to a hard coating sheet, like 
Because the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a). 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787